Interim Decision #1253

MATTER OF SitREISMAN.

In DEPORTATION Proceedings
A-11069398
Deckled by Board September 27, 190
(1) Whene respondent, a native and citizen of Syria, obtained, in an assumed
name, a birth certificate with which he secured a passport from the Republic
of Lebanon, a "no valid passport" charge under section 212(a) (26) of the
Immigration and Nationality Act is sustained since said passport did not show
his identity and correct nationality.
(2) Respondent's willful misrepresentation to be the individual named in the
Lebanese passport he presented in procuring his nonimmigrant visa is material
under section 212(a) (19), since he would have been excludable at time of entry
had he disclosed his true name. cf. Matter of Ron, Int. Dec. No_ 1247..
(3) In light of the contradiction inherent in counsel's request that respondent be
permitted to complete his schooling after which the Government could "send
him back at that time" and since respondent has presented no evidence, other
than his own unconvincing testimony, to corroborate his, claim, he has failed
to establish that because of his Armenian origin and his religious beliefs he
would be subject to physical persecution under section 243(h) if deported
to Syria.
(4) where, ronowing nearing in November 1901 on respondent's section 243(h)
application, there had been no decision by, nor even a recommendation to, the
Regional Commissioner prior to the amendment of the regulations effective
January 22, 1962 (Title 8, CFR, 26 F.R. 12110, Dec. 19, 1961), the reopening of
the hearing alter that date for determination of the application in accordance
with the amended regulations was the proper procedure.
Gamins :
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1) 3—Excludable
at entry under 8 U.S.O. 1182 (a) (19)—Visa procured by fraud or misrepresentation.
Lodged: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1) 3—Excludable
at entry under 8 U.S.C. 1182(a) (26)—Nonimmigrant not in possession of valid passport.

This case is before us on appeal from a decision of a special inquiry
officer granting voluntary departure and directing that the respondent
be deported if he fails to depart voluntarily.
The respondent is a 28-year-old unmarried male, native and citizen
of Syria, whose only entry into the United States occurred on Septem109

Interim Decision 4t1253
ber 25, 1957, at which time he was admitted temporarily as a nonimmigrant student under the assumed name of Jirair Parkev Ananian,
having obtained a passport in that name from the Republic of Lebanon.
The special inquiry officer found that the visa was obtained by fraud
or misrepresentation and that the respondent did not have a valid
passport, and he concluded that both charges were sustained.
In the notice of appeal, counsel stated that deportability was contested, and that the appeal was also based on denial of applications
under sections 244(a) and 243 (h) of the Immigration and Nationality
Act [8 U.S.C. 1254(a) and 1253(h)]. No application was submitted
under 8 U.S.C. 1254(a), and the respondent does not meet the requirements of that statutory provision. The issues to be determined are,
therefore, whether deportability has been established and whether
deportation should be withheld under 8 U.S.C. 1253 (h) .
Counsel did not file a brief, but we have carefully considered the
statements in the notice of appeal. There is nothing to indicate in
what respect counsel claims there was a failure to accord the respondent
due process of law, and this contention is dismissed as being without
merit.
Insofar as concerns the contention that the two charges are not
sustained, the respondent admitted that he obtained a birth certificate
in the name of Jirair Ananian; that he represented himself ,to be this
individual in obtaining a passport from the Republic of Lebanon; and
that he made a similar representation and claimed to be a Lebanese
Citizen when he procured his nonimmigrant visa (hearing of February
8, 1960, p. 9). 8 U.S.C. 1101(a) (30) provides: "The term 'passport'
means any travel document issued by competent authority showing the
bearer's origin, identity, and nationality if any, which is valid for
the entry of the bearer into a foreign country." Since the Lebanese
passport did not show the respondent's identity and correct nationality, it was not a valid passport, and we hold that he was excludable at
the time of entry under 8 1182(a) (26). Accordingly, the
lodged charge is sustained.
With reference to the charge stated in the order to show cause,

the respondent was excludable under 8 U.S.C. 1182(a) (19) if he procured his visa in either of two ways—(A) by fraud or (B) "by willfully misrepresenting a material fact". The special inquiry officer
held (decision, p. 5) that the respondent was deportable because his
visa had been secured by one method or the other. However, there
was no particular discussion of whether he procured the visa by
fraud. The respondent obtained a birth certificate and a Lebanese
passport by fraud, and we are satisfied that fraud was necessarily
inherent in the procurement of the visa.

110

Interim Decision #1253
In connection with the question of whether the respondent procured
his visa by willfully misrepresenting a material fact, there were cited
Matter of S— and B—C—, Int. Dec. 1168 (A.G., 1961), and Matter
of L—D—L----B--, Int. Dec. 1207 (1962). The special inquiry officer
held that the respondent had not borne the burden of establishing
that the misrepresentations did not cut off a line of inquiry which
might have resulted in the denial of the visa. Counsel contends that
the respondent met this burden of proof.
In Matter of S— and B—C—, supra, the Attorney General stated
(p. 7) that the application of the test of materiality would turn on the
answers to three questions. The second question was whether the
misrepresentation tended to shut off a line of inquiry which was relevant to the alien's eligibility, and it was stated that a misrepresentation as to identity would almost necessarily have shut off a relevant
investigation. However, before reaching this second question, the
first question stated by the Attorney General must be conside
red.
This is whether the alien was excludable on the true facts. As we
have concluded above, this respondent was excludable at the time of
entry under 8 U.S.C. 1182(a) (26) because he did not have a valid
passport. It was only the respondent's willful misrepresentation,
identifying himself with the person named in the passport, that
enabled him to procure the nonimmigrant visa, and it seems obvious
that he would have been excluded under 8 U.S.O. 1182(a) (26) when
he applied for admission to the United States if he had disclosed his
true name. The Attorney General specifically stated that if the alien
was excludable on the true facts, the misrepresentation was material.
It is only where the alien is not excludable on the true facts that the
second and third questions stated by the Attorney General are to be
considered. Hence, although we do not approve all of the special
inquiry officer's reasoning on this matter, we do concur in his conclusion that the respondent was excludable at the time of entry under
8 U.S.C. 1182(a) (10), and we conclude that he is deportable on the
charge stated in the order to show cause.
The remaining issue relates to the respondent's application under
8 U.S.C. 1253(h). The hearing on this application was completed
on November 15, 1961. The special inquiry officer stated (Tr. p. 14)
that the officer who questioned the respondent concerning this application had not made his recommendation to the Regional Commissioner
prior to the amendment of the regulations effective January 22, 1962
(26 F.R. 12110), and counsel contends that the procedure in the respondent's case was defective for that reason. Since there had been
no decision by the Regional Commissioner nor even a recommendation
to him, we believe the Service followed the proper procedure in reopening the hearing in order that the determination of this application
111

Interim Decision #1253
might be made in accordance with the regulations which had become
effective in the meantime. The respondent has not shown that this
resulted in any prejudice to his case. Accordingly, this contention is

43ismissed.
Under 8 CFR 242.17(c), the respondent has the burden of proving
that ho would be subject to physical persecution if deported to Syria_

No evidence whatever was offered to support this application during
the reopened hearing on May 16, 1962, and a statement by counsel
(Tr. p. 10), requesting that the respondent be permitted to complete
his schooling after which the Government could "send him back at
that time", seems to contradict the respondent's claim that he fears he
would be physically persecuted if deported to Syria. The only evidence in support of the application is Exhibit 3 which consists of the
respondent's affidavit of August 22, 1961 and his testimony on. September 12 and November 15, 1961.
We have carefully considered these statements of the respondent but

we believe they fall far short of establishing that the respondent would
be subject to physical persecution. In the affidavit of August 22, 1961,
he stated that he is a Christian and an Armenian ; that his father is an
active member of the political party that is "strongly against the
Communists"; that he received a letter from his brother stating that
many Armenians belonging to this party had been tortured and thrown
in jail; that he desired to obtain affidavits from experts and letters and
statements from relatives in Syria to support his application; and
that it would require until about September 15, 1961 to obtain this
evidence. At the hearing on September 12, 1961, a continuance

was

granted at the request of the respondent and he was instructed to bring
with him to the next hearing all of his witnesses and evidence. On
November 15, 1961 he was questioned fully by the special inquiry officer.
When he was asked why he believed he would be subject to physical
persecution, he made a vague statement but fondly said, "I can be
tortured, I can be thrown in jail, anything" (Ex. 3, p. 17). He
admitted that his family in Syria, who are also Christians, had not
been persecuted. Apparently his only basis for assuming that some
action may be taken against him is the fact that he had succeeded in
coming to the United States by using a Lebanese passport. The
respondent's testimony that he would be subject to physical persecution is unconvincing. At the conclusion of the hearing, he was asked
whether he had any evidence or witnesses to present and answered in
the negative. It is our conclusion that the respondent has not proved
that he would be subject to physical perseeution if deported to Syria.
In view of the foregoing, the appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
112

